Title: From James Madison to Edmund Randolph, ca. 14 February 1786
From: Madison, James
To: Randolph, Edmund



   Letter not found.

ca. 14 February 1786. Mentioned in JM to Jefferson, 18 March 1786, where JM noted the arrival of a letter written by the Attorney General “dated prior to his receipt of mine.” Apparently JM wrote Randolph some time in the middle of February concerning Jefferson’s plea that work on the state capitol should be suspended until his set of plans could be completed and sent to Virginia (Jefferson to JM, 20 Sept. 1785).
